DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ROBERT PECK on 8/5/2022.

The application has been amended as follows: 
	In the claims:

	1. (Currently Amended) A method comprising:	receiving, from a user equipment (UE), first data associated with a first data request;	determining, based at least in part on the first data request, a Quality of Service Class Identifier (QCI) associated with the first data request;	inputting the first data into a model to determine a first priority level associated with the first data request;	forwarding the first data request to a first data source in response to receiving information on the first priority level;	receiving, based at least in part on the first data request, second data from [[a]]the first data source;	assigning the QCI and the first priority level to first packets associated with the second data;	providing the first packets associated with the QCI and the first priority level to a Packet Data Convergence Protocol (PDCP) layer of a base station, wherein the base station sends at least a portion of the first packets to the UE in accordance with the QCI and the first priority level;	receiving, from the UE, third data associated with a second data request;	determining that the second data request is associated with the QCI, with both the first data request and the second data request associated with the same QCI;	inputting the third data into the model to determine a second priority level associated with the second data request, wherein the second priority level is different from the first priority level;	receiving, based at least in part on the second data request, fourth data from a second data source;	assigning the QCI and the second priority level to second packets associated with the fourth data; and	providing the second packets associated with the QCI and the second priority level to PDCP layer of the base station, wherein the base station sends the second packets to the UE in accordance with the QCI and the second priority level, 	wherein the model is a machine learned model trained to determine the first priority level based at least in part on attributes associated with the UE and on the first data source and the second priority level based at least in part on attributes associated with the UE and the second data source, and	wherein the attributes associated with the UE include at least user preferences or an indication of a user interface of a service displayed on the UE.
2. (Canceled)  

3. (Original) The method of claim 1, wherein the first data comprises an application identifier and an indication of whether an application associated with the application identifier is in a foreground or a background associated with the UE.  

4. (Original) The method of claim 1, wherein the first data comprises an indication received via a user interface associated with the UE, wherein the indication comprises at least one user preference.  

5. (Canceled)  

6. (Previously Presented) The method of claim 1, wherein the second packets are prioritized over the first packets based at least in part on the first priority level and the second priority level.  

7. (Previously Presented) The method of claim 1, further comprising: determining the first priority level based at least in part on a payload portion of a packet associated with the second data.  

8. (Previously Presented) The method of claim 1, wherein: the UE is a first UE; and the first priority level prioritizes the first packets with respect to third packets associated with a second UE.  

9. (Previously Presented) The method of claim 1, wherein: the first priority level prioritizes the first packets with respect to second packets associated with the UE.  

10. (Currently Amended) A system comprising: 
one or more processors; and 
one or more non-transitory computer readable media storing computer executable instructions that, when executed, cause the one or more processors to perform operations comprising: 
receiving, from a user equipment (UE), first data associated with a first data request; 
determining, based at least in part on the first data request, a Quality of Service Class Identifier (QCI) associated with the first data request; 
inputting the first data into a model to determine a first priority level associated with the first data request
forwarding the first data request to a first data source in response to receiving information on the first priority level;
receiving, based at least in part on the first data request, second data from [[a]] the first data source; 
assigning the QCI and the first priority level to packets associated with the second data; 
providing the packets associated with the QCI and the first priority level to a Packet Data Convergence Protocol (PDCP) layer of a base station, wherein the base station sends at least a portion of the packets to the UE in accordance with the QCI and the first priority level, 
receiving, from the UE, third data associated with a second data request;
determining that the second data request is associated with the QCI, with both the first data request and the second data request associated with the same QCI;
inputting the third data into the model to determine a second priority level associated with the second data request, wherein the second priority level is different from the first priority level;
receiving, based at least in part on the second data request, fourth data from a second data source;
assigning the QCI and the second priority level to second packets associated with the fourth data; and
providing the second packets associated with the QCI and the second priority level to PDCP layer of the base station, wherein the base station sends the second packets to the UE in accordance with the QCI and the second priority level,
wherein the model is a machine learned model trained to determine the first priority level based at least in part on attributes associated with the UE and on the first data source and the second priority level based at least in part on attributes associated with the UE and the second data source, and wherein the attributes associated with the UE include at least user preferences or an indication of a user interface of a service displayed on the UE.  

11. (Canceled) Serial No.: 17/020,449-4- Atty Docket No.: TM2-0958USLee& Hayes Atty/Agent: Robert C. Peck  

12. (Original) The system of claim 10, wherein the first data comprises an application identifier and an indication of whether an application associated with the application identifier is in a foreground or a background associated with the UE.  

13. (Currently Amended) The system of claim 10, the operations further comprising: determining the first priority level based at least in part on a payload portion of a packet associated with the second data.  

14. (Currently Amended) The system of claim 10, wherein: the packets are first packets; the UE is a first UE; and the first priority level prioritizes the first packets with respect to 

15. (Canceled)  

16. (Currently Amended) The system of claim 10, wherein: the packets are first packets associated with the UE; and the first priority level prioritizes the first packets with respect to the second packets associated with the UE.  

17. (Currently Amended) One or more non-transitory computer readable media storing computer executable instructions that, when executed, cause one or more processors to perform operations comprising: 
receiving first data from a user equipment (UE), the first data associated with a first data request; 
inputting at least one of the first data request, an application identifier associated with the first data request, or attribute data associated with the UE to a machine learned model; Serial No.: 17/020,449-5-3&: Atty Docket No.: TM2-0958USLee& Hayes 
forwarding the first data request to a first data source in response to receiving information on the first priority level;
Atty/Agent: Robert C. Peckreceiving, from the machine learned model, a first priority level associated with the first data request; 
receiving, based at least in part on the first data request, second data; 
updating, based at least in part on the first priority level, a header associated with a packet of the second data, wherein the first priority level prioritizes the packet with respect to another packet among second packets belonging to fourth data 
inputting the packet to a Packet Data Convergence Protocol (PDCP) layer of a base station to send the packet to the UE, 
receiving, from the UE, third data associated with a second data request;
determining that the second data request is associated with a Quality of Service (QoS) Class Identifier (QCI), with both the first data request and the second data request associated with the same QCI;
inputting the third data into the model to determine a second priority level associated with the second data request, wherein the second priority level is different from the first priority level;
receiving, based at least in part on the second data request, the fourth data from a second data source;
assigning the QCI and the second priority level to the second packets associated with the fourth data; 
updating, based at least in part on the second priority level, a header associated with the another packet of the fourth data; and
inputting the another packet into the PDCP layer of the based station to send the packet to the UE,
wherein the machine learned model is trained to determine the first priority level based at least in part on attributes associated with the UE and on the first data source and the second priority level based at least in part on attributes associated with the UE and the second data source, and wherein the attributes associated with the UE include at least user preferences or an indication of a user interface of a service displayed on the UE.  

18. (Currently Amended) The one or more non-transitory computer readable media of claim 17, the operations further comprising: receiving, from the UE, the application identifier and the attribute data; and inputting the first data request, the application identifier, and the attribute data to the machine learned model; wherein the first priority level is based at least in part on the first data request, the application identifier, and the attribute data.  

19. (Original) The one or more non-transitory computer readable media of claim 18, wherein the attribute data is based at least in part on an indication from a user.  

20. (Currently Amended) The one or more non-transitory computer readable media of claim 17, wherein: the packet is a first packet; the UE is a first UE; and the first priority level prioritizes the first packet with respect to a 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-4, 6-10, 12-14, 16-20  are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1-9, a method comprising:	receiving, from a user equipment (UE), first data associated with a first data request;	determining, based at least in part on the first data request, a Quality of Service Class Identifier (QCI) associated with the first data request;	inputting the first data into a model to determine a first priority level associated with the first data request;	forwarding the first data request to a first data source in response to receiving information on the first priority level;	receiving, based at least in part on the first data request, second data from the first data source;	assigning the QCI and the first priority level to first packets associated with the second data;	providing the first packets associated with the QCI and the first priority level to a Packet Data Convergence Protocol (PDCP) layer of a base station, wherein the base station sends at least a portion of the first packets to the UE in accordance with the QCI and the first priority level;	receiving, from the UE, third data associated with a second data request;	determining that the second data request is associated with the QCI, with both the first data request and the second data request associated with the same QCI;	inputting the third data into the model to determine a second priority level associated with the second data request, wherein the second priority level is different from the first priority level;	receiving, based at least in part on the second data request, fourth data from a second data source;	assigning the QCI and the second priority level to second packets associated with the fourth data; and	providing the second packets associated with the QCI and the second priority level to PDCP layer of the base station, wherein the base station sends the second packets to the UE in accordance with the QCI and the second priority level, 	wherein the model is a machine learned model trained to determine the first priority level based at least in part on attributes associated with the UE and on the first data source and the second priority level based at least in part on attributes associated with the UE and the second data source, and	wherein the attributes associated with the UE include at least user preferences or an indication of a user interface of a service displayed on the UE…in combination with other limitations.
Regarding claim 10-16, A system comprising: 
one or more processors; and 
one or more non-transitory computer readable media storing computer executable instructions that, when executed, cause the one or more processors to perform operations comprising: 
receiving, from a user equipment (UE), first data associated with a first data request; 
determining, based at least in part on the first data request, a Quality of Service Class Identifier (QCI) associated with the first data request; 
inputting the first data into a model to determine a first priority level associated with the first data request; 
forwarding the first data request to a first data source in response to receiving information on the first priority level;
receiving, based at least in part on the first data request, second data from [[a]] the first data source; 
assigning the QCI and the first priority level to packets associated with the second data; 
providing the packets associated with the QCI and the first priority level to a Packet Data Convergence Protocol (PDCP) layer of a base station, wherein the base station sends at least a portion of the packets to the UE in accordance with the QCI and the first priority level, 
receiving, from the UE, third data associated with a second data request;
determining that the second data request is associated with the QCI, with both the first data request and the second data request associated with the same QCI;
inputting the third data into the model to determine a second priority level associated with the second data request, wherein the second priority level is different from the first priority level;
receiving, based at least in part on the second data request, fourth data from a second data source;
assigning the QCI and the second priority level to second packets associated with the fourth data; and
providing the second packets associated with the QCI and the second priority level to PDCP layer of the base station, wherein the base station sends the second packets to the UE in accordance with the QCI and the second priority level,
wherein the model is a machine learned model trained to determine the first priority level based at least in part on attributes associated with the UE and on the first data source and the second priority level based at least in part on attributes associated with the UE and the second data source, and wherein the attributes associated with the UE include at least user preferences or an indication of a user interface of a service displayed on the UE…in combination with other limitations.


Regarding claim 17-20, One or more non-transitory computer readable media storing computer executable instructions that, when executed, cause one or more processors to perform operations comprising: 
receiving first data from a user equipment (UE), the first data associated with a first data request; 
inputting at least one of the first data request, an application identifier associated with the first data request, or attribute data associated with the UE to a machine learned model; Serial No.: 17/020,449-5-3&: Atty Docket No.: TM2-0958USLee& Hayes 
forwarding the first data request to a first data source in response to receiving information on the first priority level;
Atty/Agent: Robert C. Peckreceiving, from the machine learned model, a first priority level associated with the first data request; 
receiving, based at least in part on the first data request, second data; 
updating, based at least in part on the first priority level, a header associated with a packet of the second data, wherein the first priority level prioritizes the packet with respect to another packet among second packets belonging to fourth data; 
inputting the packet to a Packet Data Convergence Protocol (PDCP) layer of a base station to send the packet to the UE, 
receiving, from the UE, third data associated with a second data request;          determining that the second data request is associated with a Quality of Service (QoS) Class Identifier (QCI), with both the first data request and the second data request associated with the same QCI;
inputting the third data into the model to determine a second priority level associated with the second data request, wherein the second priority level is different from the first priority level;
receiving, based at least in part on the second data request, the fourth data from a second data source;
assigning the QCI and the second priority level to the second packets associated with the fourth data; 
updating, based at least in part on the second priority level, a header associated with the another packet of the fourth data; and
inputting the another packet into the PDCP layer of the based station to send the packet to the UE,
wherein the machine learned model is trained to determine the first priority level based at least in part on attributes associated with the UE and on the first data source and the second priority level based at least in part on attributes associated with the UE and the second data source, and wherein the attributes associated with the UE include at least user preferences or an indication of a user interface of a service displayed on the UE…in combination with other limitations.  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461